Citation Nr: 1540596	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  07-06 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to April 1986.   

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In an April 2014 decision, the Board denied his issue.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order dated in April 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's April 2014 decision and remanded this issue back to the Board for development consistent with the Joint Motion.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's diagnosed DM type II is related to his military service or that he was diagnosed with the disorder during a presumptive period.  


CONCLUSION OF LAW

The criteria for service connection for DM type II have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(3), 3.309(a) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in February 2005, August 2005, December 2005, March 2006, and April 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, a VA examination was not obtained for the service connection claim for DM type II.  As discussed below, there is no medical or other competent evidence suggesting a nexus between a DM type II disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2011 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran is seeking service connection for DM type II on the basis that it is related to service.  As noted above, this issue was previously denied by the Board and is the subject of a Joint Motion for Remand.  The parties to the Joint Motion agreed that remand was warranted because the Board did not adequately whether the Veteran was entitled to a medical examination.  Accordingly, the Board will address that evidence in detail below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, certain chronic diseases, such as DM type II, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as DM type II.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran maintains that service connection is warranted for his currently diagnosed DM type II disorder.  He claims that he was diagnosed with the disorder in 1987, within a year of his discharge from the military; claims that he received in-patient treatment in 1987, at which time he was diagnosed with DM type II.  Thus, he asserts that presumptive service connection is warranted in this instance.

The Veteran's service treatment records have been reviewed and are negative for evidence of a DM type II disorder.  The December 1985 report of medical examination shows that the clinical examination of the endocrine system was generally normal.  The associated urinalysis was negative.

Post-military VA and private treatment records reveal an August 1987 private medical record shows the Veteran received in-patient treatment in August 1987.  The record includes a handwritten notation from personnel at the medical facility indicating that they did not have any records related to this treatment.  Immediately following, in his own handwriting, the Veteran reiterated that he was treated for diabetes.  An April 1995 private treatment record notes "[p]revious history is rather sketchy at this point, but we understand that he has been a diabetic and takes 10 mg of Glyburide every day."  A September 1996 VA treatment record shows that the Veteran was diagnosed with type II adult onset diabetes with a history of poor diet compliance.  A VA treatment record dictated on October 29, 1997, and transcribed in November 1997 shows the Veteran "states" he was diagnosed with non-insulin-dependent DM.  It further notes the Veteran had a past medical history of being diagnosed with non-insulin-dependent DM in 1987.  An October 2000 private medical consultation notes the Veteran had a past history of being diabetic since the mid 1980's.  A March 2006 VA treatment record notes the Veteran was diagnosed with DM in 1987, one year after getting off active duty.  The Veteran's VA medical records show treatment for the Veteran's DM type II as recently as September 2010, but do not include any medical opinions as to the etiology of the claimed disorder.

Additionally, the Veteran submitted statements from his private insurance company generally showing his financial obligations for medical treatment and prescriptions from August 1987 to December 1995.  These records are negative for any specific reference to DM type II. 

During the November 2011 Travel Board hearing, the Veteran reiterated his contention that service connection is warranted for his diabetes mellitus.  He again reported that he was diagnosed and treated for diabetes mellitus in 1987.  According to the Veteran, he attempted to obtain the private medical records from this hospitalization, but was unsuccessful.  

The Board has reviewed the evidence of record and finds that while the Veteran is currently diagnosed with DM type II, it is not shown to be of service origin or related to service in any way.   

The Board finds highly probative the service treatment records, which do not show treatment for or a diagnosis of DM type II.  The Veteran does not claim, nor does the evidence suggest that he was diagnosed with DM type II while on active duty.  The Board finds that the December 1985 separation report of medical examination, which was completed approximately four months prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The Board highlights that his December 1985 separation examination is entirely negative for any indications of diabetes.  The service medical records are entirely negative for DM type II diagnosis and weigh heavily against the claim.

The Board has given consideration to the Veteran's assertion that he was first diagnosed with DM type II in 1987, within a year of his separation from military service.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., undergoing treatment for DM type II.  See Washington v. Nicholson, 19 Vet. App. 363, 368 (2005).  Lay evidence is one type of evidence that must be considered in determining whether service connection is warranted, and competent lay evidence can be sufficient in and of itself to support a claim thereof.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

While the Board finds the Veteran is competent to report that he was diagnosed with DM type II within a year of his separation from the military, the Board does not find him credible.  As noted above, the Veteran's service treatment records are entirely negative for any symptomatology or diagnosis related to a diabetes disorder.  Moreover, there is no objective medical evidence showing an actual diagnosis of DM type II prior to April 1987, which would have been one year from his separation.  While the Veteran submitted a private medical and insurance records showing that he received in-patient treatment in August 1987, these records make no mention, other than the Veteran's hand-written assertion, that he was diagnosed with diabetes.  Additionally, an April 1995 private treatment record, notes the "[p]revious history is rather sketchy at this point, but we understand that he has been a diabetic and takes 10 mg of Glyburide every day."  These records do not indicate when the Veteran was diagnosed with DM type II.  

The Board acknowledges that there are medical records mentioning the date of diagnosis for diabetes.  The VA treatment record dictated on October 29, 1997, and transcribed in November 1997 notes the Veteran "states" he was diagnosed with non-insulin-dependent DM and had a past medical history of being diagnosed in 1987; an October 2000 private treatment record notes the Veteran had a past history of being diabetic since the mid 1980's; and a March 2006 VA treatment record notes the Veteran was diagnosed with DM in 1987, within one year after getting off active duty.  However, the Board finds all of these statements are reliant on the claimed medical history recited by the Veteran.   There is no indication that these medical providers relied on any significant independent review the Veteran's medical history or received this information from any source other than the Veteran.  Thus, the Board concludes that this evidence simply represents the Veteran's reported claimed medical history to his medical providers.  Such evidence lacks probative value concerning the actual onset of diabetes.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional). 

The Board does not find this self-reporting to be credible.  In the regard, the Board is cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The record reflects the Veteran did not report he was diagnosed with DM type II in 1987 to any private or VA medical professional until after he filed his original claim for service connection on October, 6, 1997, a decade after the alleged diagnosis.  Rather, the record up until that point was silent as to a specific date of onset of DM type II.  The first time diabetes was noted dates back to the April 1995 private treatment record, at which time it is noted that the Veteran had been a diabetic and took 10 mg of Glyburide every day; but there is not mention that Veteran reported he was diagnosed with DM type II in 1987 at that time.  Indeed, the April 1995 private treatment record notes the Veteran's reported history at the time was "rather sketchy."  As the record reflects the Veteran did not claim or report that he was diagnosed with DM type II within a year of separation from active duty and not for many years later, the Board finds the 1997 self-reported history of 1987 diabetes onset is self-serving and as not credible.  

Moreover, even if the Board found the Veteran's reported medical history on the onset of DM type II credible, his statements and the medical evidence of record do not reflect the Veteran's DM type II manifested to a compensable degree within a year of separation from active duty.  DM type II is rated under 38 C.F.R. §4.119, DC 7913, which provides a 10 percent rating when the disease is managed by a restricted diet only.  There is no evidence the Veteran's alleged DM was managed by a restricted diet in 1987.  Rather, an April 1995 private treatment record notes the Veteran had been a diabetic and took 10 mg of Glyburide every day and a VA treatment record dictated on October 29, 1997 and transcribed in November 1997 notes the Veteran "states" he was diagnosed with non-insulin-dependent DM and had a past medical history of being diagnosed in 1987.  Thus, the Board finds that to the extent diabetes may have been present in 1987, the Veteran's reported history does not reflect the Veteran's DM type II manifested to a compensable degree within a year of separation from active duty.   

The Board reiterates that the Veteran has not submitted any competent or credible medical evidence that relates his DM type II to his active duty service or that the disorder was diagnosed within a year of his discharge.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The only contention that the claimed disorder is related to his period of active service comes from the Veteran's own assertions.  As discussed above, the Board finds that these assertions are not credible.  None of the private or VA medical records associated with the claims file relates the Veteran's DM type II to his active duty service or any incident therein.   

Again, the Board highlights that consideration has been given to the Veteran's statements that he has DM type II that is related to his military service.  See generally 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1313.  However, DM is not a disability subject to lay opinion as to diagnosis and etiology.  While some symptoms of this disorder, such as frequent hunger or thirst, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his DM type II are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

In sum, the preponderance of the evidence is against the claim of service connection for diabetes mellitus; hence, the claim must be denied.  The Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for Diabetes Mellitus, type II, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


